Allowable Subject Matter
1. 	Claims 21-42 are allowable over the prior art of records.
2.	The following is an examiner’s statement of reasons for allowance:

Pinckney, III et al., US Pub No. 2002/0161911, teach the Streaming Delivery Accelerator (SDA) includes a persistent memory device, such as a disk, and at least two volatile buffer memory devices which cooperate to provide a contiguous and uninterrupted data stream of the content to the user. The first buffer memory caches content from disk for streaming. A second buffer memory starts caching content from the disk memory before the first buffer memory finishes streaming content to the user. Thereafter, the roles of the first and second buffer are reversed. The SDA can thereby continuously stream the content by fetching content from the second buffer when the first buffer is empty and vice versa. This can prevent an interruption of the bit stream to the user due to disk seeks. (Abstract, para 33-38, FIG. 1).

Lu et al., US Pub No. 2013/0156101, teach a host decoder directs decoding with an accelerator such that the same decoding operations can be used for a picture to be decoded and its corresponding reference base picture, which is to be stored for use as a reference picture. Or, as another example, the host decoder groups data buffers associated with a layer representation and provides them to the accelerator, layer-after-layer in coded order. Or, as another example, the host decoder detects losses in units of encoded data and adjusts the target layer before providing encoded data to the accelerator. These and other examples of adaptations for hardware-accelerated decoding of scalable video bitstreams are explained below. The adaptations for hardware-accelerated decoding of scalable video bitstreams can be implemented for hardware-accelerated decoding of an H.264/SVC bitstream or hardware-accelerated decoding of video data organized according to another standard or format. (Abstract, para 55-57, FIG. 2).

Regarding claim 21, the prior art of records fail to disclose or suggest the combination of claim elements of claim 21 including, at least one computer readable storage device comprising computer readable instructions that, when executed, cause at least one processor associated with a cloud based service to at least: cause a first accelerator associated with the cloud based service to transform a portion of the first video data to a second video data portion having a second format different from the first format; cause a second accelerator associated with the cloud based service to transform at least the second video data portion into at least one first data segment formatted to stream to a first device; and cause a third accelerator associated with the cloud based service to transform at least the second video data portion into at least one second data segment formatted to stream to a second device, the at least one second data segment in a different format than the at least one first data segment, the at least one first data segment and the at least one second data segment to be streamable concurrently.

Regarding claim 25, the prior art of records fail to disclose or suggest the combination of claim elements of claim 25 including, a system comprising: a first accelerator associated with a cloud based service; a second accelerator associated with the cloud based service; a third accelerator associated with the cloud based service; at least one storage device; and at least one processor associated with the cloud based service, the at least one processor to: cause the first accelerator associated with the cloud based service to transform at least a portion of the first video data to a second video data portion having a second format different from the first format; cause the second accelerator associated with the cloud based service to transform at least the second video data portion into at least one first data segment formatted to stream to a first device; and cause the third accelerator associated with the cloud based service to transform at least the second video data portion into at least one second data segment formatted to stream to a second device, the at least one second data segment in a different format than the at least one first data segment, the at least one first data segment and the at least one second data segment to be streamable concurrently.

Regarding claim 29, the prior art of records fail to disclose or suggest the combination of claim elements of claim 29 including, a method comprising: transforming, with a first accelerator associated with a cloud based service, a portion of the first video data to a second video data portion having a second format different from the first format; transforming, with a second accelerator associated with the cloud based service, at least the second video data portion into at least one first data segment formatted to stream to a first device; and transforming, with a third accelerator associated with the cloud based service, at least the second video data portion into at least one second data segment formatted to stream to a second device, the at least one second data segment in a different format than the at least one first data segment, the at least one first data segment and the at least one second data segment to be streamable concurrently.

Regarding claim 32, the prior art of records fail to disclose or suggest the combination of claim elements of claim 32 including, at least one computer readable storage device comprising computer readable instructions that, when executed, cause at least one processor associated with a cloud based service to at least: cause at least one accelerator associated with the cloud based service to transform a portion of the first video data to a second video data portion having a second format different from the first format; cause the at least one accelerator associated with the cloud based service to transform at least the second video data portion into at least one first data segment formatted to stream to a first device; and cause the at least one accelerator associated with the cloud based service to transform at least the second video data portion into at least one second data segment formatted to stream to a second device, the at least one second data segment in a different format than the at least one first data segment, the at least one first data segment and the at least one second data segment to be streamable concurrently.

Regarding claim 36, the prior art of records fail to disclose or suggest the combination of claim elements of claim 36 including, a system comprising: at least one accelerator associated with a cloud based service; the at least one processor to: cause the at least one accelerator associated with the cloud based service to transform at least a portion of the first video data to a second video data portion having a second format different from the first format; cause the at least one accelerator associated with the cloud based service to transform at least the second video data portion into at least one first data segment formatted to stream to a first device; and cause the at least one accelerator associated with the cloud based service to transform at least the second video data into at least one second data segment formatted to stream to a second device, the at least one second data segment in a different format than the at least one first data segment, the at least one first data segment and the at least one second data segment to be streamable concurrently.

Regarding claim 40, the prior art of records fail to disclose or suggest the combination of claim elements of claim 40 including, a method comprising: transforming, with at least one accelerator associated with a cloud based service, a portion of the first video data to a second video data portion having a second format different from the first format; transforming, with the at least one accelerator associated with the cloud based service, at least the second video data portion into at least one first data segment formatted to stream to a first device; and transforming, with the at least one accelerator associated with the cloud based service, at least the second video data portion into at least one second data segment formatted to stream to a second device, the at least one second data segment in a different format than the at least one first data segment, the at least one first data segment and the at least one second data segment to be streamable concurrently.
The remaining claims, not specifically mentioned, are allowed for the same rationale as set for their dependent claims.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferable accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00 PM.  The Group Fax No. 571-273-8300.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the TC2100 central telephone number is (571) 272-2100.




/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186